Citation Nr: 0711155	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.  

The instant appeal arose from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for PTSD.


FINDING OF FACT

The veteran has PTSD as a result of his job as medical 
specialist at the 85th Evacuation Hospital in the Republic of 
Vietnam from January 1969 to January 1970.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  He contends 
that his duties as a medical corpsman at the 85th Evacuation 
Hospital in the Republic of Vietnam from 1969 to 1970 dealing 
with fellow servicemembers who were wounded and killed in 
combat have resulted in nightmares, flashbacks, disturbed 
sleep, and hyperalertness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  To establish 
entitlement to service connection for PTSD a veteran must 
provide: 1) medical evidence diagnosing PTSD; 2) a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and 3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran's service personnel records reveal that he 
trained as a medical corpsman and served as an ear nose and 
throat specialist at the 85th Evacuation Hospital in the 
Republic of Vietnam from January 1969 to January 1970.  The 
service personnel records provide credible supporting 
evidence that he worked at a facility, an evacuation hospital 
in a combat zone, which almost by definition required him to 
observe traumatic events.  As to the question of whether the 
veteran has PTSD as a result of his experiences as a military 
air traffic controller, the Board finds that the 
preponderance of the evidence in that regard also weighs in 
favor of the veteran's claim.

The only competent medical nexus evidence on this question 
supports the claim.  A January 2004 written statement signed 
by a licensed clinical social worker and a psychologist at 
the Miami Vet Center stated that the veteran's job as a medic 
with the 85th Evacuation Hospital exposed him to numerous 
traumatic stressors, including encountering wounded and 
maimed soldiers and witnessing the deaths of many soldiers.  
They noted that the veteran had been attending regular 
therapy at the Vet Center since September 2003.  The medical 
professionals with the Miami Vet Center opined that, "[t]he 
cumulative effect of the above named stressors have resulted 
in [the veteran] currently exhibiting symptoms consistent 
with Post Traumatic Stress Disorder."  They described these 
symptoms as including "recurrent intrusive thoughts, images, 
perceptions, and feelings."  

While the available VA treatment records from the Miami VAMC 
have diagnosed the veteran with depression, not PTSD, there 
is no indication in those records that the veteran has 
specifically undergone medical assessment and evaluation for 
PTSD at that facility.

Thus, the Board finds that the preponderance of the evidence 
supports the veteran's contention that he has PTSD as a 
result of his experiences as a medical specialist at the 85th 
Evacuation Hospital in Vietnam, and service connection for 
PTSD is granted.  As service connection is warranted, 
compliance with the duty to assist or the duty to notify is 
unnecessary.  


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


